Case 2:19-bk-50813        Doc 41    Filed 03/08/19 Entered 03/08/19 17:29:15           Desc Main
                                    Document     Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                               )       Case No. 19-50813
                                                     )
ACTUAL BREWING COMPANY, LLC                          )       Chapter 11
                                                     )  
                                      Debtor.        )       Judge Caldwell
                                                     )

     MOTION OF UNITED STATES TRUSTEE TO CONVERT OR DISMISS CASE
                    AND MEMORANDUM IN SUPPORT

         The Office of the United States Trustee ("U.S. Trustee") hereby moves this court for an
order converting the above entitled Chapter 11 case to Chapter 7 1or in the alternative to dismiss,
under 11 U.S.C. § 1112(b), Federal Rules of Bankruptcy Procedure 1007, and Local Bankruptcy
Rules 1007−1, 1007−2, 1015−2, and 1074−1, because Debtor failed to file Schedules, a
Statement of Financial Affairs, a Summary of Certain Liabilities, LBR Form 1015-2, and other
bankruptcy documents as required by 11 U.S.C. § 521(a)(1). Other reasons for conversion or
dismissal may also exist; however, because Debtor failed to timely file Schedules or Statements
a determination as to these matters cannot be made given the lack of information available. In
support of this Motion, the U.S. Trustee submits a Memorandum in Support.



Dated: March 8, 2019                          DANIEL M. MCDERMOTT
                                              UNITED STATES TRUSTEE FOR REGION 9

                                              By: /s/ Matthew J. McDonald III
                                                  Matthew J. McDonald III (0095485)
                                                  Attorney for the United States Trustee
                                                  170 North High Street, Suite 200
                                                  Columbus, OH 43215
                                                  Telephone: (614) 469-7411 ext. 205
                                                  Facsimile: (614) 469-7448
                                                  E-mail: Matthew.J.McDonald@usdoj.gov




                                                 1
 
Case 2:19-bk-50813                              Doc 41           Filed 03/08/19 Entered 03/08/19 17:29:15   Desc Main
                                                                 Document     Page 2 of 9


                                                               MEMORANDUM IN SUPPORT

                                                                    INTRODUCTION
              The United States Trustee's request for conversion or dismissal of this Chapter 11 case is
made pursuant to the supervisory duties of the United States Trustee as set forth in 28 U.S.C.
§ 586(a)(3), and the Court's authority to convert or dismiss a Chapter 11 case for “cause” under
11 U.S.C. § 1112(b),1 because Debtor is delinquent in filing mandated Schedules, Statements,
and other important bankruptcy documents.
                                                                 SUMMARY OF FACTS
              This case was filed on February 14, 2019, as a skeletal Petition. To date Debtor failed to
file Schedules, a Statement of Financial Affairs, a Summary of Certain Liabilities, LBR Form
1015-2, and other bankruptcy documents as required by 11 U.S.C. § 521. The Court entered an
Order Regarding Deficient Filing by Chapter 11 Non-Individual Debtor and Setting Fourteen
(14) Day Deadline for Compliance on February 15, 2019 (Doc. No. 6-1), detailing exactly which
documents were missing. The Following deficiencies were set forth as being due within
fourteen days of the date of filing or February 28. 2019:

       1. Schedules of Assets and Liabilities − All (Official Forms 206A/B, 206D, 206E/F, 206G,
              and 206H)
       2. Schedule A/B − Assets − Real and Personal Property (Official Form 206A/B)
       3. Schedule D − Creditors Who Have Claims Secured by Property (Official Form 206D)
       4. Schedule E/F − Creditors Who Have Unsecured Claims (Official Form 206E/F)
       5. Schedule G − Executory Contracts and Unexpired Leases (Official Forms 206G)
       6. Schedule H − Codebtors (Official Form 206H)
       7. Statement of Financial Affairs for Non− Individuals Filing for Bankruptcy (Official Form
              207)


                                                            
1
    11 U.S.C. § 1112(b)(1) states in part as follows:
On request of a party in interest, and after notice and hearing, absent unusual circumstances
specifically identified by the court that establish that the requested conversion or dismissal is not
in the best interests of creditors and the estate, the court shall convert a case under this chapter to
a case under chapter 7 or dismiss a case under this chapter, whichever is in the best interests of
creditors and the estate, if the movant establishes cause.

                                                                           2
 
Case 2:19-bk-50813                              Doc 41         Filed 03/08/19 Entered 03/08/19 17:29:15       Desc Main
                                                               Document     Page 3 of 9


       8. Summary of Assets and Liabilities and Certain Statistical Information (Official Form
              206Sum)
       9. Declaration Under Penalty of Perjury for Non−Individual Debtors (Official Form 202)
       10. Statement of Related Cases (Local Bankruptcy Rule Form 1015−2)
       11. Corporate Resolution (Local Bankruptcy Rule 1074−1(b))
       12. 20 Largest Unsecured Creditors (filed on 2/19/2019, Doc. No. 12); and
       13. Verification of Mailing Matrix (filed on 2/19/2019, Doc No. 11) (Local Bankruptcy Rule
              1007−2).
The deadlines set forth in the Court’s Notice came and went with only two documents filed
(Doc. Nos. 11 & 12), and no request for additional time to file such documents was filed.
        The Initial Debtor Interview is scheduled for on March 13, 2019. The Meeting of Creditors
is scheduled for March 26, 2019, and the Court scheduled an in-person Status Conference for the
same day (Doc. Nos. 2 & 5).
                                CAUSE EXISTS TO CONVERT OR DISMISS THIS CASE
              In order to avoid abuse, 11 U.S.C. § 1112(b)(1) permits a bankruptcy court to dismiss or
convert a case for "cause” when it is in the best interests of creditors and the estate. For purposes
of § 1112(b)(4) , the term “cause” includes –
                             (A) substantial or continuing loss to or diminution of the estate and the absence of a
                                 reasonable likelihood of rehabilitation;
                                 ***
                             (E) failure to comply with an order of the court;
                             (F) unexcused failure to satisfy timely any filing or reporting requirement established by
                                  this title or by any rule applicable to a case under this chapter;
                                     ***
                             (H) failure timely to provide information or attend meetings reasonably requested by the
                                 United States trustee (or the bankruptcy administrator, if any);
                                     ***
                             (K) failure to pay any fees or charges required under chapter 123 of title 28;
                                     ***
                             (M) inability to effectuate substantial consummation of a confirmed plan[.]2

                                                            
2
 11 U.S.C. § 1112(b)(4) enumerates sixteen situations, any one of which may be sufficient for a
Debtor to justify dismissal of the case. The list enumerated in § 1112(b)(4) is not exclusive.



                                                                         3
 
Case 2:19-bk-50813                              Doc 41         Filed 03/08/19 Entered 03/08/19 17:29:15   Desc Main
                                                               Document     Page 4 of 9


              Chapter 11 debtors must file all required financial reports and comply with the other
requirements of the Bankruptcy Code and the U.S. Trustee.3 The failure of a debtor to timely
file required documents, provide information to the U.S. Trustee, or comply with the reporting
requirements of the U.S. Trustee is sufficient “cause” to dismiss or convert a bankruptcy
proceeding because such failure constitutes a violation of a debtor’s fiduciary duties under
11 U.S.C. § 1112(b).4
              The most basic of requirements of all debtors is the mandate to file, inter alia, a schedule
of debtor’s assets and liabilities and a statement of financial affairs.5 Because this information is
obviously vital to the evaluation of a debtor’s case, these schedules must be filed with the
petition unless the petition is accompanied by a list of all debtor’s creditors and their addresses,
in which case the schedules must be filed no later than 14 days after the date of the filing of the
petition, and extensions are only granted “for cause shown.”6
              The 14-day time limit imposed by Bankruptcy Rule 1007(c) is mandatory. The purpose
for such a deadline is obvious: until the schedules are filed, “creditors have no basis to come to
grips with the case.”7 “The Bankruptcy Rules are designed to require debtors to prosecute their
cases diligently as the price for holding creditors at bay through the automatic stay and for the
other protections provided debtors in the Bankruptcy Code.”8



                                                            
3
  See In re Trident Associates Ltd. Partnership, 52 F.3d 127, 132 (6th Cir 1995) (case can be
dismissed for bad faith); In re Rigden, 795 F.2d 727 (9th Cir. 1986)(debtors are fiduciaries of the
bankruptcy estate who cannot engage in conduct prejudicial to those whose interests they are
required by law to protect).
4
 See, e.g., In re Johnston, 149 Bankr. 158, 161 (Bankr. 9th Cir. 1992) (sufficient grounds for
dismissal or conversion of a case is the erosion of the position of the creditors and the fact that
creditors were not likely to be satisfied if the case remained in Chapter11); In re 3868-70 White
Plains Road, Inc., 28 B.R. 515, 519 (Bankr. S.D.N.Y. 1983)(debtor's failure to submit U.S.
Trustee compliance is bad faith); In re Cohoes Indus. Terminal, Inc., 65 B.R. 918, 921 (Bankr.
S.D.N.Y. 1986); In re Pappas, 17 B.R. 662 (Bankr. D. Mass. 1982).
5
 See 11 U.S.C. § 521(a)(1), Fed. R. Bankr. P. 1007, and/or Local Bankruptcy Rules 1007, 1015,
and 5005−4 for them to be filed timely.
6
    Fed. R. Bankr. P. 1007(c).
7
    In re Greene, 127 B.R. 805, 806 (Bankr. N.D. Ohio 1991).
8
    Id.

                                                                         4
 
Case 2:19-bk-50813                              Doc 41         Filed 03/08/19 Entered 03/08/19 17:29:15   Desc Main
                                                               Document     Page 5 of 9


              Currently, Debtor is protected under the umbrella of bankruptcy without filing any of the
required Schedules, a Statement of Financial Affairs, and other bankruptcy documents as
required by 11 U.S.C. § 521. As such, cause exits for converting or dismissing this case under
11 U.S.C. § 1112(b)(4)(F). This Court must not tolerate Debtor’s failure to abide by the
mandatory requirements of the Code. Accordingly, this case must be converted to Chapter 7 or
dismissed even if Debtor files the required documents after this motion is filed. 9
              On February 20, 2019, Debtor filed a 2018 Balance Sheet dated April 18, 2018, which
revealed Debtor’s assets had an approximate value of $175,000 at that time (Doc. No. 13).
Additionally, Debtor made improvements to a property in the months leading up to filing for
bankruptcy to open a stand-alone restaurant (Doc. No. 19). Therefore, conversion of the case is
in the best interest of creditors and the estate so that a trustee can be appointed to liquidate such
assets for the benefit of creditors.
               In summary, Debtor cannot be permitted to enjoy the benefits of bankruptcy protection
without complying with the requirements of the Bankruptcy laws or the U.S. Trustee’s
Guidelines. “Neither the court nor creditors should have to coerce or implore a debtor into
fulfilling the obligations imposed upon it.”10 Remaining in Chapter 11 is a privilege which
carries with it concomitant responsibilities which include timely compliance. Therefore, this
case must be converted to Chapter 7.
                                                                   CONCLUSION
              The United States Trustee has demonstrated that sufficient cause exits to covert this case
under 11 U.S.C. § 1112(b). Debtor is enjoying the benefits of bankruptcy protection without
complying with the requirements of the Bankruptcy Code. Accordingly, this case should be
converted, or in the alternative, dismissed. If the case is converted or dismissed, a judgment
should be entered for the amount of unpaid U.S. Trustee Quarterly Fees.




                                                            
9
  In re Greene, 127 B.R. at 806 (court dismissed case despite debtors filing their schedules prior
to show cause hearing).
10
     In re Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ill. 1991).

                                                                         5
 
Case 2:19-bk-50813       Doc 41    Filed 03/08/19 Entered 03/08/19 17:29:15             Desc Main
                                   Document     Page 6 of 9


       WHEREFORE, based upon the above, the United States Trustee respectfully requests
that this court grant the United States Trustee's Motion and convert this case to Chapter 7; or in
the alternative, dismiss this case; grant judgment in favor of the United States Trustee for any
unpaid quarterly fees; and order such other and further relief as it deems appropriate under the
circumstances.

Dated: March 8, 2019                          DANIEL M. MCDERMOTT
                                              UNITED STATES TRUSTEE FOR REGION 9

                                              By: Matthew J. McDonald III
                                                  Matthew J. McDonald III (0095485)
                                                  Attorney for the United States Trustee
                                                  170 North High Street, Suite 200
                                                  Columbus, OH 43215
                                                  Telephone: (614) 469-7411 ext. 205
                                                  Facsimile: (614) 469-7448
                                                  E-mail: Matthew.J.McDonald@usdoj.gov




                                                 6
 
Case 2:19-bk-50813       Doc 41    Filed 03/08/19 Entered 03/08/19 17:29:15            Desc Main
                                   Document     Page 7 of 9


                                CERTIFICATE OF SERVICE

         I hereby certify that on or about March 8, 2019, a copy of the foregoing MOTION OF
UNITED STATES TRUSTEE TO CONVERT OR DISMISS CASE AND MEMORANDUM
IN SUPPORT was served (i) electronically on the date of filing through the court’s ECF System
on all ECF participants registered in this case at the email address registered with the court and
(ii) on the following by ordinary U.S. Mail addressed to:

Actual Brewing Company, LLC
655 James Road
Columbus, OH 43219

Mark Kenneth Stansbury
Stansbury Weaver Ltd.
250 East Broad Street, Suite 250
Columbus, OH 43215

Alcohol & Tobacco Tax & Trade Bureau
Daniel Peralta
Senior Counsel (Field Operations)
1301 Clay Street, Suite 650N
Oakland, CA 94612

All parties on the attached mailing matrix.

                                                 /s/ Matthew J. McDonald III
                                                 Matthew J. McDonald III




                                                 7
 
Label Matrix forCase   2:19-bk-50813
                 local noticing        Doc 41
                                            ActualFiled
                                                   Brewing03/08/19
                                                           Company, LLC Entered 03/08/19 17:29:15       Desc
                                                                                         Alcohol & Tobacco Tax &Main
                                                                                                                 Trade Bureau
0648-2                                           Document
                                            655 James Road          Page  8 of 9         Daniel Peralta
Case 2:19-bk-50813                           Columbus, OH 43219-1837                        Senior Counsel (Field Operations)
Southern District of Ohio                                                                   1301 Clay Street, Suite 650N
Columbus                                                                                    Oakland, CA 94612-5251
Fri Mar 8 16:10:27 EST 2019
3B Mechanical                                ASBC Headquarters                              Airport Plaza Limited
40404 East Main St.                          3340 Pilot Knob Rd.                            3016 Maryland Ave.
Whitehall, OH 43213                          St. Paul, MN 55121-2055                        Columbus, OH 43209-1590



Asst US Trustee (Col)                        Beau Hoy                                       Blue Label Digital Printing
Office of the US Trustee                     1859 West 1st Ave.                             3650 Lancaster New Lexington Rd. NE
170 North High Street                        Columbus, OH 43212-3219                        Lancaster, OH 43130
Suite 200
Columbus, OH 43215-2417

Brennan Equipment                            Cintas                                         (p)CITY OF COLUMBUS
6940 Hall St.                                1300 Boltonfield St.                           ATTN DEPARTMENT OF PUBLIC UTILITIES
Holland, OH 43528-9485                       Columbus, OH 43228-3696                        910 DUBLIN RD
                                                                                            4TH FLOOR
                                                                                            COLUMBUS OH 43215-1169

City of Columbus Income Tax Division         (p)COLUMBIA GAS                                Containerlogic
77 N. Front St.                              290 W NATIONWIDE BLVD 5TH FL                   950 Dorman St.
2nd Floor                                    BANKRUPTCY DEPARTMENT                          Indianapolis, IN 46202-3544
Columbus, OH 43215-1895                      COLUMBUS OH 43215-4157


Dpt. of Treasury, IRS                        EBP 2800 North High LLC                        Geer Gas
Stop P-4 5000                                3016 Maryland Ave.                             1360 McKinley Ave.
Kanas City, MO 64999-0250                    Columbus, OH 43209-1590                        Columbus, OH 43222-1117



Iron Heart Canning                           Jason Finesteine                               John Dilley
7508 E. Ridge Rd.                            1203 Lake Shore Dr.                            5890 Kingham Park
Elyria, OH 44035                             Columbus, OH 43204-4872                        Dublin, Ohio 43017-3648



Joseph Gilani                                Keg Logistics Headquarters                     Kyle Andrews
959 Heritage St.                             9110 E. Nichols Ave.                           4582 Carriage Hill Ln.
Blacklick, OH 43004-6060                     Suite 105                                      Columbus, OH 43220-3802
                                             Centennial, CO 80112-3450


Mike Murphy                                  Ohio Dpt. of Job and Family Svcs               Praxair Distribution, Inc.
5340 Erin Isles Ct.                          475 Western Ave.                               450 Greenlawn Ave.
Dublin, OH 43017-1005                        Chillicothe, OH 45601-2286                     Columbus, OH 43223-2611



Rex Riggs                                    Sales and Use, Ohio Dpt. of Taxation           Simero Roofing Systems
6233 Storm Haven Court                       PO Box 2678                                    320 London Rd.
Lewis Center, OH 43035-9370                  Columbus, OH 43216-2678                        Delaware, OH 43015-6406
TLC Legacy Ltd. Case 2:19-bk-50813           Doc 41
                                                  Tuffy Filed  03/08/19 Entered 03/08/19 17:29:15
                                                        Auto Repair                                     Desc Main
                                                                                         Uprising Meadworks
2401 Creek Rd.                                         Document
                                                  115 N. Hamilton Rd. Page 9 of 9        687 N. James Rd.
Sunbury, OH 43074-8378                               Gahanna, OH 43230-2601                               Airport Plaza Bld. 2
                                                                                                          Columbus, OH 43219-1837


Utility Recovery Systems                             Mark Kenneth Stansbury                               Nicholas McCracken
111 N. Front St.                                     Stansbury Weaver Ltd.                                c/o Richard K. Stovall
Columbus, OH 43215-2874                              250 East Broad Street                                Allen Stovall Neuman Fisher & Ashton LLP
                                                     Suite 250                                            17 South High Street, Suite 1220
                                                     Columbus, OH 43215-3778                              Columbus, OH 43215-3441



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Columbus                                     Columbia Gas of Ohio, Inc.
Department of Public Utilities                       Box 742510
910 Dublin Rd, 4th Flr                               Cincinnati, OH 45274
Columbus, OH 43215




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Airport Plaza, Ltd.                               (u)EBP 2800 North High LLC                           (u)Creditor Matrix
                                                                                                          2:19-bk-50813




End of Label Matrix
Mailable recipients      35
Bypassed recipients       3
Total                    38
